Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that generic claims 5-8 are allowable.  This is not found persuasive because the claims are not allowed as explained below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on  07/27/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12 has a “period” at the end in place of semicolon.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazoe et al (20020092570) in view of Herbert et al (20080072657).
Regarding claim(s) 1, Miyazoe, (Fig. 1), discloses a solenoid valve assembly characterized by: a valve body 10 in which a spool 11 is slidably mounted and operated by a solenoid having a coil (around 21A and around 21B) that operably causes the spool to move; a manifold member 2 having a plurality of flow paths 34,34A,35B for supplying and discharging pressurized fluid to and from ports of the solenoid valve assembly; an intermediate block 3 being interposed between the valve body and the manifold member with said intermediate block having a first (top) mounting face on which the valve body is placed and a second mounting face (bottom) opposite from said first mounting face for placing said intermediate block on said manifold member and having a plurality of through holes  53, 54A, 54B, 55A and 55B for connecting ports at said manifold member to ports on said valve body; and at least one transducer 60 being housed in said intermediate block for sensing pressure in at least one of said through holes.
Miyazoe discloses a transducer 60 in intermediate block for one of the through holes and a printed board 67 but fails to disclose sensor in on the printed board with multiple pressure transducers for multiple passages. Herbert teaches solenoid valve assembly with sensor as a printed board 14 with multiple pressure transducers 32,34,36,38,40 for multiple passages and having pressure transmission connections 134,136,138,140,142 leading to the transducers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor on the printed board with multiple pressure transducers having pressure transmission connections for multiple passages as taught by Herbert in order to enable pressure monitoring of multiple conduits.  
As to claim 3, Miyazoe shows a position sensor 62A,62B positioned inside the intermediate block without intruding into said valve body 10 for sensing the position of a magnet 16 affixed onto said spool.
As to claim 4, Miyazoe fails to disclose ultrasonic leakage sensor.  However, Official Notice is taken that using ultrasonic leakage sensor, for the purpose of detecting valve leaks are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ ultrasonic leakage sensor in the device of Miyazoe as modified for the purpose of detecting valve leaks as is widely known and notoriously old in the art.

	
Claim(s) 2, 5-8, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazoe et al (20020092570) in view of Herbert et al (20080072657) further in view of Isono et al (6382737).
As to claim 2, Miyazoe fails to disclose a current sensor and valve abnormality determining. Isono teaches solenoid valve assembly with sensor 204,205 comprising a combination of pressure sensor 204 and current sensor 205 sensing current to said coil for comparing current with pressure during at least one actuation cycle (Fig 7)  of solenoid valve assembly to establish a normalized cycle profile (Fig 12, Normal pump boosting line); a storage device 164,166 operably connected to said at least one sensor for receiving storing said normalized cycle profile and storing a predetermined tolerance boundary (range between “c” and “d” n Fig 12) from said normalized cycle profile; and a comparator 162 (perform step S104) operably connected to said storage device and said at least one sensor for comparing parameters from said sensors with said normalized cycle profile and said predetermined tolerance boundary; an alarm (signal from step S112) connected to said comparator being for actuation if said comparator compares a parameter from said at least one sensor with the normalized profile and said predetermined tolerance boundary and determines said parameter is outside of the predetermined tolerance boundary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor including both pressure and current sensors with abnormality detection computer/algorithm as taught by Isono in order to enable fault warning.  With the sensors located on the printed board (in view of Herbert) , the current sensors would also be located on the printed board.
As to claim 5, 6, 7, Miyazoe, (Fig. 1), discloses a solenoid valve assembly characterized by: a valve body 10 in which a spool 11 is slideably mounted and operated by a solenoid having a coil (around 21A and around 21B) that operable causes the spool to move; a manifold member 2 having a plurality of flow paths 34,34A,35B for supplying and discharging pressurized fluid to and from ports of the solenoid valve assembly; at least one sensor 60 for detecting parameters in said ports of which one parameter is pressure.  
Miyazoe discloses a transducer 60 in intermediate block for one of the through holes and a printed board 67 but fails to disclose sensor in on the printed board with multiple pressure transducers for multiple passages. Herbert teaches solenoid valve assembly with sensor as a printed board 14 with multiple pressure transducers 32,34,36,38,40 for multiple passages and having pressure transmission connections 134,136,138,140,142 leading to the transducers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor on the printed board with multiple pressure transducers having pressure transmission connections for multiple passages as taught by Herbert in order to enable pressure monitoring of multiple conduits.  
Miyazoe fails to disclose a current sensor and valve abnormality determining. Isono teaches solenoid valve assembly with sensor 204,205 comprising a combination of pressure sensor 204 and current sensor 205 sensing current to said coil for comparing current with pressure during at least one actuation cycle (Fig 7)  of solenoid valve assembly to establish a normalized cycle profile (Fig 12, Normal pump boosting line); a storage device 164,166 operably connected to said at least one sensor for receiving storing said normalized cycle profile and storing a predetermined tolerance boundary (range between “c” and “d” n Fig 12) from said normalized cycle profile; and a comparator 162 (perform step S104) operably connected to said storage device and said at least one sensor for comparing parameters from said sensors with said normalized cycle profile and said predetermined tolerance boundary; an alarm (signal from step S112) connected to said comparator being for actuation if said comparator compares a parameter from said at least one sensor with the normalized profile and said predetermined tolerance boundary and determines said parameter is outside of the predetermined tolerance boundary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor including both pressure and current sensors with abnormality detection computer/algorithm as taught by Isono in order to enable fault warning.  With the sensors located on the printed board (in view of Herbert) , the current sensors would also be located on the printed board.
As to claim 8, Miyazoe shows a position sensor 62A,62B positioned inside the intermediate block without intruding into said valve body 10 for sensing the position of a magnet 16 affixed onto said spool.
As to claims 14, 15, Miyazoe, (Fig. 1), discloses a solenoid valve assembly characterized by: a valve body 10 in which a spool 11 is slidably mounted and operated by a solenoid having a coil (around 21A and around 21B) that operably causes the spool to move; a manifold member 2 having a plurality of flow paths 34,34A,35B for supplying and discharging pressurized fluid to and from ports of the solenoid valve assembly; an intermediate block 3 being interposed between the valve body and the manifold member with said intermediate block having a first (top) mounting face on which the valve body is placed and a second mounting face (bottom) opposite from said first mounting face for placing said intermediate block on said manifold member and having a plurality of through holes  53, 54A, 54B, 55A and 55B for connecting ports at said manifold member to ports on said valve body; and at least one transducer 60 being housed in said intermediate block for sensing pressure in at least one of said through holes. Miyazoe discloses the intermediate block having a conductive circuit line 42-65 for providing current to and from a power circuit line 40,41 in said manifold block and to and from a coil of said solenoid of said control valve.
Miyazoe discloses a transducer 60 in intermediate block for one of the through holes and a printed board 67 but fails to disclose sensor in on the printed board with multiple pressure transducers for multiple passages. Herbert teaches solenoid valve assembly with sensor as a printed board 14 with multiple pressure transducers 32,34,36,38,40 for multiple passages and having pressure transmission connections 134,136,138,140,142 leading to the transducers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor on the printed board with multiple pressure transducers having pressure transmission connections for multiple passages as taught by Herbert in order to enable pressure monitoring of multiple conduits.  
Miyazoe fails to disclose a current sensor and valve abnormality determining. Isono teaches solenoid valve assembly with sensor 204,205 comprising a combination of pressure sensor 204 and current sensor 205 sensing current to said coil for comparing current with pressure during at least one actuation cycle (Fig 7)  of solenoid valve assembly to establish a normalized cycle profile (Fig 12, Normal pump boosting line); a storage device 164,166 operably connected to said at least one sensor for receiving storing said normalized cycle profile and storing a predetermined tolerance boundary (range between “c” and “d” n Fig 12) from said normalized cycle profile; and a comparator 162 (perform step S104) operably connected to said storage device and said at least one sensor for comparing parameters from said sensors with said normalized cycle profile and said predetermined tolerance boundary; an alarm (signal from step S112) connected to said comparator being for actuation if said comparator compares a parameter from said at least one sensor with the normalized profile and said predetermined tolerance boundary and determines said parameter is outside of the predetermined tolerance boundary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Miyazoe with a sensor including both pressure and current sensors with abnormality detection computer/algorithm as taught by Isono in order to enable fault warning.  With the sensors located on the printed board (in view of Herbert) , the current sensors would also be located on the printed board.
As to claims 16 and 17, Miyazoe fails to disclose ultrasonic leakage sensor.  However, Official Notice taken is repeated (same as above in rejection of claim 4) that using ultrasonic leakage sensor, for the purpose of detecting valve leaks are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ ultrasonic leakage sensor in the device of Miyazoe as modified for the purpose of detecting valve leaks as is widely known and notoriously old in the art.
As to claim 18, Miyazoe shows a position sensor 62A,62B positioned inside the intermediate block without intruding into said valve body 10 for sensing the position of a magnet 16 affixed onto said spool.
As to claim 19, Miyazoe shows intermediate block further characterized by: a mid-section member 50 having said set of through holes; a pair of end-sections 51,52 made from non-magnetic material ( s can be seen from hatch pattern of Fig 1) attached to said midsection; and at least one of said end sections 52 having an interior with a position detector 62A,62B mounted under an upper wall of said end section within said interior.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753